Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
Election/Restrictions
The applicant has elected Group I (claims 1-8) without traverse.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 4 and 6 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
 A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 4 recites the broad and narrow limitations of Mn.  For examination purpose, the boarder limitations are considered based on the principle of broadest interpretation of claims.
Claim 6 depends on itself. For examination purpose, it is considered as depending on claim 1.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Sato et al. (JP 4-209628 listed on ISR and IDS) in view of Yamazaki et al. (JP 1998158388/10-158388, machine translation provided) and evidenced by Saito (JP 2003-508293, Derwent abs.)

As evidenced by Saito (abs.), Diol-3000 shows a Mn of 3000.
Sato is silent on the claimed polymerization temperature.  However, the claimed polymerization temperature is well known and taught by Yamaski (abs. claims, examples, 10-15).  Yamasaki teaches polymerizing propylene oxide using alkali metal hydroxide containing cesium and rubidium as metal components as catalyst at 120-170 °C to produce a polyoxyalkylene polyol comprising unsaturated group terminated monol
Therefore, as to claims 1-8, it would have been obvious to one of ordinary skill in the art to have modified the process of Sato and utilized the polymerization temperature taught by Yamazaki as a routine laboratory or manufacturing procedure.

		
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHANE FANG/Primary Examiner, Art Unit 1766